
	

113 S2274 IS: To expedite decisions on applications for authorization to export natural gas, and for other purposes.
U.S. Senate
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2274
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2014
			Mr. Udall of Colorado (for himself, Mr. Begich, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To expedite decisions on applications for authorization to export natural gas, and for other
			 purposes.
	
	1.Authorization to export
			 natural gas(a)Decision deadlineThe Secretary of Energy shall issue a decision on any application for authorization to export
			 natural gas under section 3 of the Natural Gas Act (15 U.S.C. 717b) not
			 later than 90 days after the later of—
				(1)the end of the comment period for the decision as set forth in the applicable notice published in
			 the Federal Register; or
				(2)the date of enactment of this Act.
				(b)Judicial action
				(1)In generalThe United States Court of Appeals for the circuit in which the export facility will be located
			 pursuant to an application described in subsection (a) shall have original
			 and exclusive jurisdiction over any civil action for the review of —
					(A)an order issued by the Secretary of Energy with respect to the application; or
					(B)the failure of the Secretary to issue a decision on the application.
					(2)OrderIf the Court in a civil action described in paragraph (1) finds that the Secretary  has
			 failed to issue a decision on the application as required under subsection
			 (a), the Court shall order the Secretary to issue the decision
			 not later than 30 days after the order of the Court.
				(3)Expedited considerationThe Court shall—(A)set any civil action brought under this subsection for expedited consideration; and(B)set the matter on the docket as soon as practicable after the filing
			 date of the initial pleading.
					
